
	

115 SCON 53 IS: Honoring the 75th anniversary of the All-American Girls Professional Baseball League. 
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. CON. RES. 53
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2018
			Ms. Warren (for herself and Mr. Markey) submitted the following concurrent resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		CONCURRENT RESOLUTION
		Honoring the 75th anniversary of the All-American Girls Professional Baseball League. 
	
	
 Whereas the manpower demands of World War II forced many minor league baseball teams to disband as players were drafted, resulting in a dearth of minor league teams by late 1942;
 Whereas, in late 1942, the Federal Government warned major league baseball teams that increased manpower mobilization could result in cancellation of the 1943 baseball season, which threatened to shutter Major League Baseball parks across the country;
 Whereas the All-American Girls Professional Baseball League (AAGPBL) was established, and spring training for the League started on May 17, 1943, to address the shortage of baseball players;
 Whereas, from 1943 to 1954, the League provided more than 600 women the chance to play professional baseball, an opportunity never before afforded to female athletes in the United States;
 Whereas Penny Marshall’s film, “A League of Their Own,” familiarized millions of people in the United States with the history of the League; and
 Whereas at least 29 women from the Commonwealth of Massachusetts played in the League, including Noella Leduc Alverson, Rita Briggs, Patricia Brown, Jean Buckley, Cynthia Esposito Normine Capritta, Joan Tysver Chiancola, Clara Chiano, Patricia Courtney, Mary Dailey, Alice DeCambra, Madeline English, Annie Gosbee, Dorothy Green, Josephine Hasham, Lillian DeCambra Kelley, Marie Mansfield Kelley, Helen Ketola LaCamera, Rhoda Leonard Linehan, Marie Eileen Albright Lockhart, Georgette Vincent Mooney, Helen Nordquist, Beatrice Arbour Parrott, Katherine Pechulis, Lucille Stone Richards, Grace Rogato, Mary Sheehan, Barbara Parks Young, Sue Parsons Zipay, and Mary Pratt of Quincy, who is celebrating her 100th birthday this year: Now, therefore, be it
		
	
 That Congress honors the 75th anniversary of the All-American Girls Professional Baseball League.  